GLADIS, Judge
(concurring/dissenting):
I join the majority in rejecting the accused’s first and second assignments of error and in affirming the findings' of guilty. Although I agree that under the circumstances of this case the military judge had no authority to reduce the sentence he had adjudged, I dissent from the majority’s affirmance of the sentence because the judge impeached his sentence when he stated that the sentence he had originally imposed was unduly harsh. The sentencing authority is responsible for adjudging a fair and just, that is, an appropriate sentence. See United States v. Cavallaro, 3 U.S.C.M.A. 653, 14 C.M.R. 71 (1954). Cf. United States v. Atkins, 8 U.S.C.M.A. 77, 23 C.M.R 301 (1957). In order to purge the error, I would affirm only so much of the sentence as provides for a bad-conduct discharge and confinement at hard labor for 3 months and 29 days.